Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that the merchandise, consisting of 118)3 dozen necklets out of case HL 251, was not in fact imported. In accordance with stipulation and following the decision cited, as well as that in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon the 118)3 dozen necklets missing from case HL 251. The protest was sustained to this extent.